849 F.2d 609
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David L. JONES, Petitioner-Appellant,v.Terry L. MORRIS, Respondent-Appellee.
No. 88-3142.
United States Court of Appeals, Sixth Circuit.
June 20, 1988.

Before MILBURN, RALPH B. GUY Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
The petitioner moves for counsel on appeal from the district court's judgment denying his petition for a writ of habeas corpus.  28 U.S.C. Sec. 2254.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the petitioner's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
A state court jury in Toledo, Ohio, found the petitioner guilty of aggravated robbery.  He received an eleven to twenty-five year sentence.  He exhausted his state remedies.


3
In his petition, he raises ineffective assistance of counsel, presumption of innocence, jury instruction, and evidentiary issues.  The magistrate issued a report recommending that the petition be denied.  The district court adopted the magistrate's recommendation and dismissed the case.


4
Upon consideration, we agree with the conclusions of the district court as stated in the magistrate's report and recommendation.  Accordingly, the motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.